Case 2:18-cv-03744-ADS-AYS Document 10 Filed 10/08/18 Page 1 of 1 PageID #: 48



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
LANA ARONNE, individually and on behalf of
others similarly situated,
                                                      CASE NO.: 2:18-cv-03744-ADS-AYS
                                Plaintiffs,

          -against-

CREDIT CONTROL, LLC, a Missouri Limited
Liability Company; and JOHN AND JANE
DOES NUMBERS 1 THROUGH 10,                            NOTICE OF MOTION AND MOTION
                                 Defendants.          FOR ADMISSION PRO HAC VICE




       PLEASE TAKE NOTICE that upon the annexed affidavit of the undersigned movant in

support of this motion and Certificate of Good Standing annexed thereto, the undersigned

respectfully moves this Court for an Order, pursuant to Rule 1.3(c) of the Local Rules for the

United States District Court for the Eastern District of New York, admitting Patrick A. Watts as

attorney pro hac vice to argue or try this case in whole or in part as counsel for Defendants,

Credit Control LLC and John and Jane Does Numbers 1 through 10, in the above-captioned

proceeding.

       The undersigned movant is a member in good standing of the bar of Missouri, and there

are no pending proceedings against him in any State or Federal Courts.

DATED:        October 8, 2018
                                                     /s/ Patrick A. Watts_________________
                                                     Patrick A. Watts, Esq.
                                                     WATTS LAW GROUP LLC
                                                     212 S. Bemiston Ave., Suite 200
                                                     St. Louis, Missouri 63105
                                                     Telephone: (314) 669-5490
                                                     Facsimile: (888) 632 6937
                                                     E-Mail: pwatts@swattslaw.com
